Citation Nr: 0804496	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In an April 1994 decision the Board denied service connection 
for PTSD.  The veteran appealed that decision; however, on 
August 16, 1995, the United States Court of Appeals for 
Veterans Claim (Court) dismissed the veteran's case for 
failure to prosecute the appeal and to comply with the rules 
of the Court. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified at a June 2007 hearing at the Los 
Angeles RO before the undersigned Veterans Law Judge.  

The now reopened claim of service connection for PTSD is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  An October 1992 RO decision denied service connection for 
PTSD based on no diagnosis of PTSD.  The veteran appealed and 
an April 1994 Board decision denied service connection for 
PTSD.  The veteran then appealed to the Court; however, his 
appeal was dismissed.

3.  The additional evidence received since the April 1994 
Board decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The April 1994 Board decision is final. 38 U.S.C.A. 
§§ 7103, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 
(2007).  

2.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for PTSD 
in January 1992 and the October 1992 RO rating decision 
denied service connection based on no diagnosis of PTSD.  The 
veteran appealed and an April 1994 Board Decision denied 
service connection for PTSD.  The veteran then appealed to 
the Court; however, he failed to timely file a Brief and the 
veteran's claim was dismissed for failure to prosecute the 
appeal and to comply with the rules of the Court.  The 
Board's decision is thus final.  

The veteran filed a petition to reopen his claim of service 
connection for PTSD in September 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's VA treatment 
reports, statements by the veteran's VA physicians, Military 
Operation Reports, and the veteran's hearing testimony.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of the claim.  
In this regard, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The September 2002 and March 2003 VA physician statements 
reveal that the veteran was diagnosed with PTSD, the lack of 
such diagnosis being the reason for the prior denial.  In 
addition, the veteran submitted Military Operation Reports 
for the 101st Airborne and provided testimony in regards to 
verified or verifiable stressors.   

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.  


ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has been received, the appeal to this 
extent is allowed, subject to further development as 
discussed below.  


REMAND

The veteran testified that as a member of the 39th 
Transportation Unit, which re-supplied companies, and as a 
gunner with 504th or 507th and the 101st Airborne, he was under 
fire repeatedly, i.e. his bunker was shot at, helicopter was 
shot down, he watched a C-130 blow up, and was hit with 
shrapnel.  

The veteran also submitted detailed Military Operation 
Reports for the 101st Airborne; however, it is unclear if the 
veteran was involved in or part of any of the listed 
operations. 

The Board accordingly finds that the veteran has submitted 
enough information for possible verification by the U.S. Army 
and Joint Service Records Research Center (JSRRC).  VA is 
obligated to obtain relevant records pertaining to claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnished sufficient 
information to locate those records.  38 U.S.C.A. § 
5103A(b)(3)(c)(1).  

Should the veteran's alleged stressors be verified, a VA 
psychiatric examination is needed in order to determine 
whether the veteran has PTSD and, if so, its etiology.  It is 
imperative that the examiner be given access to the veteran's 
claims files so that a comprehensive review of the record be 
undertaken.  In this regard, it is noted that the veteran has 
been somewhat inconsistent in reporting his military and 
psychiatric history.  For example, contrary to statements 
made by him to medical professionals, there is simply no 
evidence to establish that he was in combat, was wounded in 
service, or had 2 tours in Vietnam.  He was separated from 
service with a diagnosis of passive aggressive reaction, 
chronic and severe, existing prior to service.  At the time 
of VA treatment in September 2004, he was described as a poor 
historian; as late as November 2005 he denied depression, 
anxiety or PTSD; and in September 2006 he alluded to 
traumatic events which occurred after service.  Medical 
records compiled for Social Security purposes contain a 
diagnosis of organic mental disorder with mild mental 
retardation.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information and, if necessary, 
authorization to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with JSRRC and to verify the 
veteran's participation of the incidents 
listed in the detailed Operation Report. 

3.  If and when the veteran's claimed 
stressors are verified, then the veteran 
then should be scheduled for a VA 
examination to ascertain whether he has 
PTSD as the result of such stressors.  A 
complete list of all verified stressors 
must be prepared by the RO and provided 
to the examiner, along with the entire 
claims file.  The examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran suffers from PTSD as related to 
his claimed in-service stressors.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


